 1
 2
 3
 4
 5
 6
                                  UNITED STATES DISTRICT COURT
 7
                               NORTHERN DISTRICT OF CALIFORNIA
 8
 9
     ATAIN SPECIALTY INSURANCE                )        Case No. 4:19-cv-05198-HSG
10   COMPANY,                                 )
                                              )        [PROPOSED] ORDER GRANTING
11                     Plaintiff,             )        STIPULATION TO CONTINUE THE
                                              )        INITIAL CASE MANAGEMENT
12          v.                                )        CONFERENCE DATE (as modified)
                                              )
13   ZENISCO, INC., a California corporation; )
     SHAHROKH RIAHINEZHAD; an                 )        Current Date:           November 26, 2019
14   individual; SHAHROOZ TAEBI, an           )        Time:                   2:00 p.m.
     individual; 3S NETWORK, INC., a          )        Courtroom:              2
15   Washington corporation,                  )        Judge:                  Hon. Haywood S.
                                              )                                Gilliam, Jr.
16                  Defendants.               )
                                              )
17                                            )        New Date: February 27,
                                                                          March
                                                                              202010, 2020
                                              )        Time:              2:00 p.m.
18                                            )
                                              )
19
                                                       Complaint filed:        August 20, 2019
20
            After considering the Stipulation by the parties to continue the Initial Case Management
21
     Conference, and GOOD CAUSE appearing therefor, the Court hereby grants the request and
22
     continues the Initial Case Management Conference to March 10,2020
                                                         Feb. 27,  2020 at 2:00 p.m., in Courtroom
23
     2. The Case Management Conference statement shall be filed no later than seven days before the
24
     new hearing date.
25
            IT IS SO ORDERED.
26
27          Dated: ______________
                     11/20/2019                           _______________________
28                                                        Hon. Haywood S. Gilliam, Jr.
                                                          United States District Judge
     [PROPOSED] ORDER CONTINUING THE INITIAL CASE MANAGEMENT CONFERENCE DATE
     Case No. 4:19-cv-05198-HSG
